Citation Nr: 0727222	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Eligibility for VA compensation benefits based on 
herbicide exposure as a result of actual service in the 
Republic of Vietnam.  

2.  Entitlement to a rating in excess of 20 percent for 
spondylolysis, L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In August 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

As for the veteran's claim for eligibility for VA 
compensation benefits based on herbicide exposure as a result 
of actual service in Vietnam, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board which had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  As a 
result, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of claims affected by Haas.  
The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  See Chairman's Memorandum, No. 01-
06-24 (September 21, 2006).

As noted above, the veteran is seeking to determine that he 
is eligible for VA compensation benefits based on herbicide 
exposure as a result of actual service in Vietnam.  In part, 
he claims this exposure was the result of being exposed while 
aboard the U.S.S. EDSON which is shown by service personnel 
records to have been docked in the port in Danang, Vietnam, 
on at least two occasions.  As such, the veteran's claim is 
subject to the Haas stay.

As to the claim for an increased rating for a low back 
disorder, the Board finds that this claim is not inextricably 
intertwined with the issue discussed above.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  In explanation, it 
is pointed out that service connection was established for a 
low back disorder shortly after service, and determination of 
an increased disability rating does not turn on whether the 
veteran was exposed to herbicides during his military 
service.  The Board has determined that the increased rating 
claim should be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the symptomatology associated with 
his chronic low back disorder, spondylolysis, L5-S1, has 
increased in severity and warrants a higher rating.

The medical evidence of record includes private records from 
late 2004 to include magnetic resonance imaging (MRI) results 
which show moderately severe spinal stenosis at L4-5 with 
contribution from disc protrusion and a background of 
congenital stenosis.  Disc space narrowing was moderately 
severe.  There was a disc bulge at L5-S1, L2-3, and L3-4.  

The claims file reflects that the veteran was orthopedically 
and neurologically examined by VA in March 2005.  Findings 
included peripheral neuropathy of the right lower extremity.  
The veteran presented testimony on personal hearing in August 
2006 that his symptoms had worsened since these exams.  He 
submitted additional private treatment records from January 
and February 2006 reflecting additional treatment for his low 
back complaints.  

The Board finds that given the length of time since the last 
VA examination and the clinical evidence reflecting 
continuing treatment, a current examination is in order to 
ascertain the current extent of the service-connected low 
back disorder.  The Court has held that when a veteran 
alleges that his service-connected disability has worsened 
since he was previously examined, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Therefore, 
current VA examinations are required.

Moreover, it does not appear that the veteran received 
adequate VCAA notice regarding this claim.  This inadequacy 
should be remedied upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006), 
and any other applicable legal precedent.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back disorder, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After the foregoing development has 
been completed, the veteran should be 
scheduled for VA orthopedic and 
neurological examinations, to include a 
functional capacity evaluation, for 
purposes of assessing the severity of 
his service-connected low back 
disability.  The claims folder should 
be provided to the examiners in 
connection with the examinations.  Each 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted and 
clinical findings should be reported in 
detail.

After examining the veteran, the 
neurological examiner should offer an 
opinion as to whether the veteran has 
any objectively identifiable neurologic 
manifestations associated with his low 
back disorder.  If objective neurologic 
manifestations are present, the 
examiner should identify the precise 
nerve or nerves affected or seemingly 
affected; indicate whether the 
impairment is best characterized as 
neuritis, neuralgia, or paralysis; 
describe the severity of the neurologic 
symptoms, and indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  The 
frequency and duration of exacerbations 
requiring prescribed bed rest should 
also be described.  

The orthopedic examiner should fully 
describe any functional deficits 
associated with the service-connected 
disability of the veteran's low back.  
As part of that description, the 
examiner should indicate whether the 
veteran exhibits muscle spasms or 
guarding and, if so, whether muscle 
spasms occur on extreme forward bending 
and whether the muscle spasms and/or 
guarding are severe enough to result in 
an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; whether 
there is any listing of the spine, a 
positive Goldthwaite's sign, or 
evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on 
forced motion.  The examiner should 
also record the veteran's low back 
range of motion in terms of degrees of 
forward flexion, backward extension, 
left and right lateral flexion, and 
left and right lateral rotation.  If 
there is clinical evidence of pain on 
any motion, the examiner should 
indicate the point at which pain 
begins.  After reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms 
of additional loss in range of motion 
(beyond that which is demonstrated 
clinically).

A complete rationale for all opinions 
should be provided.

4.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. § 
3.655 (2006).  If he fails to appear 
for the examinations, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
reports do not include fully detailed 
descriptions of symptoms pertinent to 
the rating criteria, or is otherwise 
deficient, the report(s) must be 
returned to the examiner(s) for 
corrective action.  See 38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal 
considering all appropriate diagnostic 
criteria.  If the benefit is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case (SSOC) and afforded a 
reasonable opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



